 IRON WORKERSLOCAL 1709 (E. I. DUPONT & CO.)Local 709,InternationalAssociationofBridge,Structural and OrnamentalIron Workers, AFL-CIO (E.I.DuPont DeNemours and Company)andCarl Lively.Case 10-CB-5204August 21, 1989DECISION AND ORDERBY MEMBERSCRACRAFT,HIGGINS, ANDDEVANEYOn March 27, 1989, Administrative Law JudgeFrank H. Itkin issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Orderas modified.2ORDERThe National Labor Relations Board adopts therecommendedOrder of theadministrative lawjudge as modified below and orders that the Re-spondent,Local 709,InternationalAssociation ofBridge,Structural and Ornamental Iron Workers,AFL-CIO, its officers,agents, and representatives,shall take the action set forth in the Order as modi-fied.1. Insert the following as paragraph 2(c) and re-letter the subsequent paragraphs."(c) Preserve and, on request, make available tothe Board or its agents, for examination and copy-ing, all hiring hall records, dispatch lists, referralcards,and other documents necessary to analyze1The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544(1950), enfd 188 F 2d 362(3dOr 1951)We have carefully examined the record and find no basis for reversingthe findingsThe Respondent's exception to thejudge's finding that Carl Lively'sname should have been chronologically recorded a few pages earlier onthe out-of-work list has merit.The record shows that it was the Respond-ent's practice to maintain separate listings of journeymen and apprenticesseeking referrals.The out-of-work list at issue here was a four-page docu-ment that first listed all the journeymen and then the apprentices on page4 Lively was an apprentice whose name,contrary to the judge's finding,was in proper chronological order of apprentices on the last page of theout-of-work list.This error does not affect the outcome of the case8 The judge's recommended Order failed to require the Respondent tomake available to the Board its hiring hall records and related documentsnecessary to ensure compliance. In addition,the judge's recommendedOrder mistakenly directs the Respondent to notify the Regional Directorwithin 28 days what steps it has taken to meet its compliance obligationThe correct notification deadline is 20 days from the issuance of this De-cision and OrderWe shall modify the recommended Order accordingly199and compute the amountsof backpaydue underthe terms of this Order."2.Substitute the following for relettered para-graph 2(e)."(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply."Milton D. Jones, Esq.,for the General Counsel.James T. Langford,Esq., for the Respondent.DECISIONFRANK H. ITKIN,AdministrativeLaw Judge. Anunfair labor practice charge was filed in this case onJune 24 and an amended charge was filed on August 8,1988.A complaint issued on August 8, 1988.GeneralCounsel argues, inter alia, that Respondent Union violat-ed Section 8(b)(1)(A) and(2) of the National Labor Re-lationsAct byrefusingto allow Charging Party CarlLively to review the Union's job referral list and by re-fusing to refer Lively for employment with E. I. duPontDeNemours.Respondent Union denies violatingtheAct asalleged.A hearing was heldon the issuesraised in Augusta,Georgia, on January 19, 1989.Dn the entire record,including my observation of thedemeanor of the witnesses,Imake the followingFINDINGS OF FACTRespondent Union is admittedly a labor organizationand DuPont is an employer engaged in commerce as al-leged.The Unionand DuPont, as stipulated,"maintainan understanding"thatthe Unionwill be "the sole andexclusive source of referrals"of journeymen and appren-tice ironworkers for employment with DuPont at its Sa-vannah River Plant site.On May10, 1988,DuPont, pur-suant to this "understanding," requested in writing thatthe Unionrefer to the Savannah River Plant site four ap-prentices and six journeymen to start on May 18; threeapprentices to start on May 31; one apprentice to starton June 6; and one apprentice and two journeymen tostart on June 13. The estimated lengthof work for thisprojectwas 2 to 3 months.(SeeG.C. Exh. 2.) Livelywas an apprentice member of the Union and admittedlyoccupied the second senior apprentice position on theUnion'sout-of-worklistat the time. (See R.Exh. 22.)The Unionasserts, inter alia, thatLively "would havebeen sent out" to fillone of these nine available appren-tice positions from about May 18 to June 13 but for its"claim that he was not reached on the telephone." (SeeTr. p. 16.) The evidencepertaining to this sequence ofevents and the contentions of the parties is summarizedbelow.On June 25,1986, Lively filedan unfair labor practicecharge against the Union in Case10-CB-4794. A com-plaint issued on August 8, 1986, alleging that the Union,since aboutMay 13,1986, failed and refused to referLively andotheremployees for employment withDuPont, the same employerinvolvedin the instant case,in violation of Section 8(b)(1)(A) and(2) of the Act. AsUnion President and Business Agent Payton Ward Jr.296 NLRB No. 33 200DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDtestified,that case was settledwith the Unionagreeing"to acceptLively intothe apprentice program."1There-after,from aboutOctober 27,1986, until the events inissue herethe Union offered Livelysome seven referrals.(See R.Exhs.4-8, 10, and 11.See also R. Exh.9.) Then,as noted above,on May 10,1988,DuPont requested thereferral of nine apprenticesto start work fromMay 18 toJune 13,1988.The DuPont job wasto last some 2 to 3months and, as Ward acknowledged,"was a more desira-ble job for referral"-the DuPont jobs general"tend to bethe longest lasting of all the job referrals."Lively testifiedthatabout Aprilor May 1988 he heardthat there"were some openings at the DuPont job"; thathe then spoke with Union Business Manager and Finan-cialSecretary EdgarWest at the union hall;that heasked West"about the job" and"about seeing theout-of-work"book;and that West responded that he, West,"had somewhere to go and. . .nobody wasn't trying topull no shit on" Lively.West made no mentionto Livelyat the time"that he was having a hard time contacting"Lively. Shortlythereafter,Lively met UnionPresidentand BusinessAgent Ward at thelocal bank.Lively alsoaskedWard "about a job"atDuPont and Ward respond-ed that "if we don'tget no work. . .he'll be out of ajob." Subsequently,inMay,Lively again spoke withWard,this time in the unionhall.Livelyrecalled:Iasked him[Ward] whyIcan'tgo to DuPont.Ward told me that they was not sending nobody toDuPont with my qualifications.He said that whenwe get something with your qualificationswe'll tryto send you out on a job. . . .He could not sendme to DuPont because I wasa fourthsix-month ap-prentice and they [DuPont] only take first six-month apprentices.In short,Ward then told LivelythatDuPont would notaccept him because he had been an apprenticefor four 6-month periods and DuPont would only accept lesser ex-perienced apprentices.Lively furthertestified that he again spoke with Wardat the union hall later inMay. Livelyrecalled:Iheard them talking about the people going toDuPont and the peopletheywas sending toDuPont. . . .I asked Junior[Ward] . . . why theyskipped over me. He just laughed. . .he said,"Carl, I told you when I get something then I'llsend you withyourclassification."I asked him whyhe skipped me. I said,"Well Junioryou know thaty'allwere wrong about it." He told me,"You donebeen toeverycourt in Augusta;you done been toeverycourt there is and you ain'twon yet; youcould go toevery court all youwant again...."Lively thenaskedWard to see the Union's out-of-workbook.Ward refused stating that "nothing ain't changed."Livelytestified that he repeatedly telephoned theunion hall in May and,as discussed below and the recordshows, he also repeatedly visited the hall during this per-tinent time period.He was not referred to DuPont asone of the nine apprentices referred from May 18 to June13, 1988.Livelyfurther recalled talking toWard againbefore an unfair labor practice charge was filed in thiscase.He then told Ward that coworker Kevin Childs,who did not occupy a position senior to Lively on theout-of-work list,had been sent to DuPont.Ward ex-plained that Childs was "just in his first six months" asan apprentice.Lively,however,laterdiscovered thatChilds was in fact a fourth 6-month apprentice.Kay Strickland is an employee relations specialist forDuPont.She placed the requisition for nine apprentices(G.C. Exh.2) with the Union on or about May 13, 1988.Strickland explained that when she placed this requisitionshe made no request for any apprentices in a "certainperiod"of apprenticeship and, further,she did not re-quest any apprentices by name.She noted that the Unionfilled in the names when it made the referrals. And,LuciusT.TurnerJr.,acraftsuperintendentwithDuPont during the above time period,testified that hesigned the May requisition(G.C. Exh.2); that he did not"specify what period of apprentices should be" referred;and that he did not "specify any names." Turner,howev-er, acknowledged that he had in the past told the Unionthat he would"prefer" "first six-month apprentices" be-cause such less experienced apprentices did not have"bad safety habits" and "it's easier to get them cleared."Turner nevertheless acknowledged that this was just hispersonal preference and not the preferenceor policy ofDuPont; the Union understood that it did not have tocomply with this preference; and the Union has referredapprentices to DuPont who did not comply with thispreference and they have been acceptedby theEmploy-er, as apparently occurred in the instant case.2Union Business Manager and Financial Secretary Westtestified, as follows:Q. There wassome evidence fromMr. Livelythat you wouldn't let him see the [out-of-work]book?A. That ain't just Mr. Lively, that'sstandardpracticefor everybody. There'spersonal informa-tion in there and unlisted phone numbers,addressesand placesof birth. At theUnion hall you constant-ly get somebody coming in wanting to know wherethis one is;where thatone is; what's his address;where is his phone number.There'spersonal infor-mation and we just don'tmake it available.We'renot set up for that reason.We are set up to referpeopleto jobs.'Ward noted that Lively also had filed another unfair labor practicecharge against the Union which was "withdrawn" "earlier in 1988""before the events that are involved in [the instant] case."In addition,Livelyhad filed charges against the Union with the Equal EmploymentOpportunity Commission in 1985 and with the Richmond County HumanRelations Commission in 1986.These charges were withdrawn or dis-missed.See R.Exhs.1. 2, and 3.2 See also the testimony of former Union Steward Oscar Dozier con-cerning this so-called preference for less experienced apprentices (Tr pp.142 to 154)Dozier,however,acknowledged that apprentice KevinChilds was referred to and hired by DuPont as part of the above requisi-tion even though Childs was a third or fourth 6-month apprentice; noone objected, and the Employer"will take people who are beyond thefirst six-month stage"of their apprenticeships. IRON WORKERSLOCAL709 (E.I.DU PONT & CO.)West, however, acknowledged that"this book" showsthe "order of the people" listed;"if you wanted to findout where you were on the list this would be what youwould have to look at"or "you could ask the secretary";"if you wanted to see it this would be the document";and "that is the only sign-in that would have them in theright order."West furtheracknowledgedthat duringa conversationwith Board counsel before this trial he had stated "thatthe reason that some of the apprentices were sent outahead of Lively[was] because they were [first]six-monthapprentices"and DuPont "preferred[first]six-month ap-prentices."West added:"I also told you that one of thereasons that he didn't go was nobody could ever get intouch with him." West then explained:"Ididn'tmakethe phone calls"-"I understood that they tried to con-tact him." Although West assertedly would"have sentout" "all [first]six-month apprentices"to the DuPontjob, and thus not even have attempted to referLively, heacknowledged that Ward,business agent and president ofthe Union,had "called the people on the list [R.Exh. 22]first"whichlistconcededly included one or more ap-prentices who were not in their first 6-month stage.Union Business Agent and President Ward acknowl-edged in his testimony that "thereisnodispute thatLivelywas qualified to go out on" the Dupont job;Lively was "about number 2 on the referral list duringthis time";the Dupont requisition requested nine appren-tices;and "there is no question thatLivelywould havebeen sent out except for[the Union's] claim that he wasnot reached on the telephone." Ward concededly neverattempted to first telephone and refer to Dupont "firstsix-month apprentices"incompliance with a so-calledpreference as recited above.Ward was asked if he had..any face to face conversationswith Livelyin the Unionhall" during May. Ward testified:Ihave spoken to him and the apprentice[s]duringthe courseof the apprentice classes which is in therear of the hall office. Lively visited the office oneday and asked me why did I bypass him on a job orwhy did I cut him out of that job. Isaid"well, Idid not cut you out of that job.I tried to make aneffort to reach you byphone; therewas noanswer."He looked me dead in the eye and said"I'm not going to work on no job except DuPont."I said "[w]ell,Mr. Lively when I get a call fromDuPont I will send you."Ward claimed that he never spoke to Lively about hisclassification as afourth 6-month apprentice or toldLively that the DuPont job "called for a first six-monthapprentice."Elsewhere,Ward claimed that "I've beentoldthatDuPont requests or seeks first six-month ap-prentices" and "we try to abide by that request." Wardalso denied speakingto Lively ata local bank "about anyjobs"; however, herecalledmeeting Lively at a localCounsel forthe Union,in his posthearingbrief,states:Mr. West testifiedthat it was a general practice to deny access to theout-of-work booka practicelater corroboratedby Ward . .Local 709 hasthe out-of-work book availablefor inspection and ithas been available since the conclusion of this trial201bank and having a brief conversation with him.Ward ad-mittedly spoke in personwith Livelyabouttwo or threetimes in May.Ward wasuncertainwhether healso spoketo Livelyon the telephone during thistime period.Ward was asked if"Livelydiscussedwith you .. .seeing theout-of-work book."Wardresponded thatLively "neverasked me to see the out-of-work list" and"if hewould have asked [Ward] would have shown it tohim"-"Mr.Lively hasnever asked me to see that book,no sir."Elsewhere,Ward testifiedthat Business ManagerWesthad told himthat "it's in the best interest of us notto leave it exposed outfor everybodyto come in, IRSand various ones...that's confidential information .. .maybe one member wouldn'twant anothermember toknow his address...." Further, WardidentifiedRe-spondent's Exhibit 28 to show,inter alia, that a contrac-tor in May 1987 did notwant Lively to be referred to itsjobs.See also Respondent'sExhibit 29, a grievance con-cerning the firingof Lively byan employer in January1988.Elsewhere,however,counsel for the Union ac-knowledged that theUnion is not claimingthat Livelywas notreferredto DuPont"because he was not a suita-ble personto be referred" (Tr. p. 73).4RobertaWilson is a secretaryemployed by the Union.She answersthe telephone,doesthe filing,receives dues,makes deposits,and writes referrals.She identified Re-spondent'sExhibit22 as "a list of people out of work asof May 17,1988 and later,until I make up another list."The dates recordedto the left of the listed names showwhen the members "signed in" as out of work.This listwas startedon May 17,1988, with Wilson taking sign-insbefore thatdate and recording them in chronologicalorder.She would then add on later sign-ins.Thus, page1shows sign-ins from 1985 to 1987.Page 2 continueswith later 1987 and 1988 sign-ins.Page 3 continues withlater 1988 sign-ins. Page 4 continues with later 1988 sign-ins, from July 15 to 26. At the bottomof page 4, underthe heading"apprentices,"Lively islistedas havingsigned in on January 14,1988. Next toLively's name andtelephone numbers is the notation"no answer."Wilsonclaimed,as noted above,that she prepared Re-spondent'sExhibit22 on May 17,1988,and "then as thepeople come in then I keep adding the names to it."Lively,we are told,signed inon January 14,1988, buthis name appears on the bottomof thelast page whichrecordsabovehis name later July 1988 entries.If Livelyhad signed in on January 14, 1988,his name should havebeen recorded a few pages earlier in keeping with thechronological nature of this document.Wilson testified:Q. Does thatmeanMr. Lively entered himself oryou entered him onthe 14th?A. Correct;January 14, 1988.Q.Didn'tyou makethat [entry] as an after-thoughtbecause if it would have beenJanuary 14,4 See also the testimony of Joey Sparks concerning the incident result-ing in the firing of Lively in January 1988 (Tr.pp 129 to 142).Livelyadmitted that he had been fired from this particular job and,as noted, theUnion is not claiming that it refusedto refer LivelytoDuPont for thisreason 202DECISIONSOF THE NATIONAL LABOR RELATIONS BOARD1988 it would have been somewherein the body ofthe document?A. [No response.]Q. In other words, do you know when you putMr. Lively on thisdocument?A. No, I don't know when I put him-well, May17th, on May 17th.Elsewhere,when asked by counsel for RespondentUnion, "when werethese namesphysically written downon this sheetof paper,"she responded:"That's a goodquestion-I don'tknow."Wilson wasquestioned at length abouther efforts tocontactLivelyduringtheMayand June 1988 timeperiod.She was also questioned at length aboutLively'svisits to the union hall during this same period.She ad-mittedlyhad no "independent recollectionof trying tocall"Lively.She then identified Respondent'sExhibits15-21 and 23-25 asher handwritten notes recording,inter alia, telephone calls to and from members as well astheir visitsto theunion hall.She acknowledgedthat hernotes are incomplete as tobothtelephone calls and visitsby members. As she testified, "I don'tmake entries everyday" and "if I am tiedup [or] busy [or] onthe telephoneall daylong I haven't got time to make entries."Wilsonthen observed thather notesforMay 17, 1988(R. Exh. 15), show two telephonecalls toLively with noanswer.She further observed that her notes for May 27,1988 (R.Exh. 16), showtwo telephonecalls to Livelywith no answer.She also observedthat hernotes reflectcallsor attempted calls toLively afterthe pertinentDuPont referralsequence.Elsewhere, however,she ac-knowledgedthatLively, accordingto additional notesshown to her, cameinto theunion hallon April 28,1988, and paid his dues; that Lively cameinto the unionhall on May12, 1988;that Lively cameinto the unionhall on May19, 1988;and that Livelycame into theunion hall on June 2, 1988. Shetestified:Q.Do youremember saying anything to Mr.Lively suchas "wehavebeentrying to call you forjob referralsand we can'tget ahold of you Mr.Lively?"A. No, I don't remember saying that.She could not "remember"talking toLively at "anytime" on the telephone or in person.5I credit thetestimonyof Livelyas discussedabove. Heimpressed me asa trustworthyand reliable witness. Histestimony is substantiated in partby the credible and un-contradicted testimony of Strickland and Turner and bythe uncontroverted documentaryevidenceof record. Histestimony is also substantiatedin part byadmissions ofWest,Ward,Dozier, andWilson. On the other hand, Ifind the testimony of West, Ward,Dozier, andWilson tobe at times vague, incomplete, shifting,and contradicto-ry. Insofaras the testimonyof West, Ward,Dozier, andSWilson elsewhere identified her notations on various referrals and at-tempted referrals to Lively from 1986 to 1988.See R. Exhs 4 throughI IAnd, she contradicted West's testimony to the effect that"the onlyrecord out-of-work men was the big out-of- work book"claiming that R.Exh. 22,discussed above,is "another record."Wilsonconflictswith the testimonyof Lively, Strick-land, and Turner,Ifindon thisrecord thetestimony ofthe latter witnesses to be more complete,trustworthyand reliable.In particular,Ireject asincredible theUnion's assertionto the effect thatitattempted to tele-phone Livelyduring May and didnot refer him to theDuPontjob becausehe could notbe contacted. Thisrecord makes it clear thatLively repeatedlyappeared atthe union hall during May and June and the Union madeno realeffort to informhim of the available referrals. Ialso reject as incrediblethe Union's additionalshiftingand belated reasonsfor itsfailure torefer Lively to thishighlydesirable job because,assertedly,he was a fourth6-month apprentice and DuPont did not want such anexperienced apprentice;he wasfired from a job and re-garded as not desirableby an employer;and he declinedreferrals or wasnot "readyand willing to goto work asan iron worker." (Tr. p. 90.) As discussed below, I findand conclude on thisrecord that the Unionfailed and re-fusedto refer Lively to the DuPont job principally be-causehe had filedchargeswith theBoard in anothercase also involvingaDuPont referral request, whichcase went to complaint and resulted in a settlement get-ting Livelyintothe Union's apprentice program.6DiscussionIt is settled law that a union violates Section 8(b)(1)(A)of the NationalLaborRelationsAct "when itarbitrarilydenies a member's requestfor job referralinformationwhen that request is reasonably directed towards ascer-taining whetherthatmember has been fairly treated withrespect to obtaining job referrals."SeeOperating Engi-neersLocal 825 (Building Contractors),284 NLRB 188(1987), and cases cited.It is also settled law that a unionviolates Section 8(b)(1)(A) and (2) of the Act when it re-fuses to refer a member for employment to which he isentitled pursuant to the union'shiring hall proceduresand collective-bargaining agreements in retaliation for hisfiling unfair labor practice charges against the union. SeeCarpentersLocal 720 (NationalMaintenance),283 NLRB617 (1987).Moreover, as the United StatesCourt of Ap-pealsfor the Fifth CircuitrestatedinNLRBv.TeamstersLocal 5,778 F.2d 207, 212, 213 (5th Cir.1985):A union serving as the exclusive bargaining rep-resentative of employees in a bargaining unit has astatutoryduty tofairly represent all those employ-ees . . . . This statutory duty includesthe duty toserve the interests of all members withouthostility6 1 note that Joey Sparks, a union member and foreman at a job whereLively was fired,testified about the particular incident resulting in thefiring.See Tr pp 129 to 141. Although it is unnecessary for me to deter-mine here whether Sparks should be credited with respect to his versionof the incident,the record makes clear that Sparks,a member of Re-spondent,has somewhat exaggerated the incident I note that Sparksbecame aware of the fact that Lively had filed charges against his union"when Carl first came on the job " I also note that the Union never citedthis incident as a reason to Lively for its refusal or failure to refer himforwork The Union,assertedly,would have later sent Lively to theDuPont job but for the fact he was not contacted on the telephone. Seealso the testimony of Nicks Arant(Tr. pp.119 to 128)concerning Live-ly's later attempt to find other work with the county after the charge wasfiled in this case IRON WORKERSLOCAL 709 (E. I. DUPONT & CO.)or discrimination,to exercise its discretion in goodfaith and to avoid arbitrary conduct... .Thus, itis unlawfulfor aunion to operate an ex-clusive hiringhall bydiscriminating among employ-ees for arbitraryand capricious reasons.The dis-crimination need notbe basedon an individual'sunion activities,or lack thereof . . . . The Boardhas held thatdiscriminationin jobreferrals based onrace, sex, or nepotism violates sections8(b)(1)(A)and 8(b)(2) [of the Act]. Inaddition,referralsmadewithout reference to objectivecriteriaor standardsare invalid. [Citations and footnotes omitted.]The recordin the instantcase shows thatRespondentUnionis the sole and exclusivesource of referrals ofjourneymen and apprenticeironworkers for DuPont atits SavannahRiverPlant site.DuPont, on May10, 1988,requestedthat the Union refer to this site fourappren-tices to start work on May18, three apprentices to startwork on May 31,one apprenticeto start workon June 6,and one apprentice to startworkon June13.DuPontjobs "tend to be thelongest lasting"and consequentlyare "more desirable."Lively, at the time, was admittedlyin the "number2" apprenticepositionon the Union'sout-of-work list. Lively, however,was not referred toany of theseavailable apprentice positions duringMayand June.Lively had filed unfair laborpractice charges againstthe Unionin 1986 and a complaint had issued allegingthat the Union had violatedSection8(b)(1)(A) and (2) oftheAct with respect toreferralstoDuPont,the sameemployer involved here. That case settled with theUnionagreeing to admitLively into its apprentice pro-gram.Later, in April or May1988,whenLively firstheard about theopeningsat the DuPont job, he repeat-edly asked the Union's representativesto send him to thejob. As Lively credibly testified,he asked Business Man-agerWest "about the job"and to see"the out-of-workbook." West refused to show Lively the bookstating in-steadthat he "hadsomewhereto go" and "nobody wastrying to pullno shiton" Lively. Lively repeatedlyasked BusinessAgent Ward "about the job" also withoutsuccess.Ward,on one occasion,toldLively that theycouldnot send himto the DuPont job because he was afourth 6-month apprenticeand DuPont would "only takefirst six-monthapprentices."The undisputed evidence ofrecord makesitclear that DuPont wouldaccept moreexperienced apprenticeslike Livelyand infact did at thejob involvedin the instant case.Lively askedWard"why he skipped me" and WardagaincitedLively'sclassification.Lively faultedWard for improperly "skip-ping"him and Ward responded:[Y]ou [Lively]donebeen to everycourt in Augus-ta;youdone beento every court there is and youain'twonyet; you could go to every court all youwant again.Lively again requestedto see the"out-of-work book"andWard refusedstating that"nothing ain'tchanged."As BusinessManagerWestacknowledged, "we justdon'tmake it available"and "that is the only sign-in thatwould havethemin the right order." Cf. Respondent's203Exhibit 22 and Secretary Wilson's testimony discussedabove.The Union asserted that Lively "would have been sentout" to fill one of the nine available apprentice positionsfrom about May 18 to June 13 but for its"claim that hewas not reached on the telephone." The credible and un-disputed evidence of record shows that Lively repeated-ly visited and telephoned the union hall during this timeperiod and was not told at any time that the Union washaving difficulty contacting him. The Union asserted thatLivelywas in the wrong"apprentice classification." Asnoted,DuPont would have accepted a referral in Live-ly's classification and in factdid.The Unioncited in-stanceswhen Lively was not available for referrals, orwhen he was fired by an employer or when he wasdeemed unsuitable by an employer.However, the Unionnever denied Lively referrals after the above-cited in-stances because it deemed him unsuitable.In the instantcase,Ward admitted that"there is no dispute that Livelywas qualified to go out on the DuPont job." The Unioncitedinstanceswhere it had referred Lively for jobs;however, in the instant case, as in the earlier unfair laborpractice case, the more desirable and longer lastingDuPont jobs were available.I reject these shifting and belated reasons asserted bythe Union to justifyits failure and refusalto refer Livelyto the DuPont job. I find instead that the principalreason for the Union's failure and refusal to refer Livelyherewas to retaliate againstLivelybecausehe had filedcharges with the Board in another case involving thesame employer,a complaint had been issued and Livelyhad been, by way of settlement, admitted into theUnion'sapprenticeprogram.UnionBusinessAgentWard,aware of this prior litigation,pointedly admon-ished Lively,"you done been to every court there is andyou ain't won yet . . . you could go to every court allyou want again."On this record, I find and concludethat the Union violated Section 8(b)(1)(A) and (2) of theAct by its refusal to allow Lively to review its out-of-work records and by its refusal to refer him to theDuPont job as alleged.'CONCLUSIONS OF LAW1.Respondent Union is a labor organization as alleged.2.DuPont is an employer engaged in commerce as al-leged.3.TheUnion violated Section8(b)(1)(A) of the Act byarbitrarily denying Lively's requests to inspect its out-of-work records in order that he might reasonably deter-mine whether he had been fairly treated with respect toobtaining job referrals.4.The Union violated Section 8(b)(1)(A) and (2) of theAct by failing and refusing to refer Lively for employ-ment with DuPont, to which employment he was enti-rCounsel for General Counsel argued at the hearing that the Union tosome lesser extent was also motivated here by an unlawful racial motiveand related desire to retaliate against Lively because of his charges filedwith EEOC and the Richmond County Human Relations Commission Itis unnecessary for me to reach this contention since I have found that theUnion was principally attempting to retaliate against Lively because hehad filed charges with the Board. 204DECISIONSOF THE NATIONALLABOR RELATIONS BOARDtied pursuant to its hiring hall procedures and collective-bargaining agreements with employers,in retaliation forLively having filed unfair labor practice charges againstthe Union.5.The unfair labor practices found above affect com-merce as alleged.REMEDYTo remedythe unfair labor practices found above, Re-spondentUnion will be directedto cease and desist fromengaging in such unlawful conduct or like and relatedconduct and to post the attached notice.Having foundthat Respondent Union unlawfully failed and refused torefer Livelyto work with DuPont,the Union will alsobe directedto refer Livelyfor employment on an equaland nondiscriminatory basis and make himwhole for anyloss of earnings suffered by him as a result of its unlaw-ful conduct as found above with interest.Backpay andinterest are to becomputedas prescribedin F.W.Wool-worthCa,90 NLRB289 (1950), andNew Horizons for theRetarded,283NLRB 1173 (1987).See generallyIsisPlumbingCa,138 NLRB 716 (1962).Respondent Unionwill also be directedto notifyLively in writing that thereferralsystem is available to him on an equal and non-discriminatory basis.On these findings of fact and conclusions of law andon the entirerecord,I issue the following recommend-ed9inwriting that the referral system is available to him onthis basis.(b)Make Lively whole for any loss of earnings hemay have sustained because of the Union's unlawful fail-ure and refusal to refer him to the DuPont job with in-terest,as provided in the Board's decision.(c)Post at its business offices, meeting halls,and dis-patch halls copies of the attached notice marked "Ap-pendix."9 Copies of the notice,on forms provided by theRegional Director for Region 10, after being signed bytheRespondent'sauthorized representative,shallbeposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to members are cus-tomarily posted.Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced,or covered by any other material.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.° If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXORDERThe Respondent,Local 709,InternationalAssociationof Bridge,Structural andOrnamental IronWorkers,AFL-CIO,itsofficers,agents, and representatives, shall1.Cease and desist from(a)Arbitrarilydenying requests of its members or ap-plicants to inspect its out-of-work records in order thatthey may reasonably determine whether they have beenfairly treated with respect to obtaining job referrals.(b) Failing and refusing to refer members or applicantsfor employment,to which employmentthey areentitledpursuant to its hiring hall procedures and collective-bar-gaining agreements with employers, in retaliation fortheir having filed unfair labor practice charges againstthe Union.(c) In any like or related manner restraining or coerc-ing employees or applicants in the exercise of the rightsguaranteed to them in Section7 of the National LaborRelations Act.2.Take thefollowing affirmative action necessary toeffectuate the policiesof the Act.(a)Refer Carl Lively foremployment to positions forwhich he is qualified on an equal and nondiscriminatorybasis with other employees and applicants and notify him° If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec 10248 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.NOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a hearingatwhich all sides had an opportunity topresent evidence and state their positions, the NationalLaborRelations Board found that we have violated theNational Labor RelationsAct and hasordered us to postand abideby thisnotice.WE WILL NOTarbitrarily deny requests of our mem-bers or applicants to inspect our out-of-workrecords inorder that they may reasonably determinewhether theyhave been fairly treated with respect to obtaining job re-ferrals.WE WILL NOTfail and refuseto refermembers or ap-plicants for employment,to which employment they areentitled pursuant to our hiring hall procedures and col-lective-bargaining agreements with employers, in retalia-tion for their having filed unfair labor practice chargesagainst us.WE WILL NOT in anylike or related manner restrain orcoerce employees or applicants in the exercise of therights guaranteed to them in Section7 of the NationalLaborRelations Act.WE WILL refer Carl Livelyfor employment to posi-tionsforwhichhe is qualified on an equal and nondis-criminatory basis with other employees and applicantsand notify himinwriting that the referral system isavailable to him on this basis. IRON WORKERSLOCAL709 (E. I. DU PONT & CO.)205WE WILL makeLively wholefor any loss of earningsand refusal to refer him to the DuPont job, with interest,he may have sustained because of our unlawful failureas provided in the Board's decision.LOCAL 709,INTERNATIONAL ASSOCIATIONOF BRIDGE, STRUCTURAL AND ORNAMEN-TAL IRON WORKERS,AFL-CIO